In an action for the agreed price of goods sold and delivered and services rendered, the defendant interposed answers as treasurer of the Suffolk County Republican Committee for the periods 1949-1951 and 1951-1953. On plaintiff’s motion the 1949-1951 answer was struck out, but plaintiff was denied summary judgment. Plaintiff appeals from the order insofar as its motion for summary judgment was denied, and defendant appeals from that part of the order which struck out his 1949-1951 answer and as failed to grant summary judgment in his favor. Order modified by striking from the last ordering paragraph the word “denied” and by substituting therefor the following: “ granted, with $10 costs.” As so modified, the order is affirmed, with $10 costs and disbursements to plaintiff. No triable issue of fact was presented by defendant. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.